Order entered July 30, 2015




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01391-CV

                           MARSHA FONTANIVE, Appellant

                                           V.

                              CDX HOLDINGS, INC, Appellee

                     On Appeal from the County Court at Law No. 1
                                 Dallas County, Texas
                         Trial Court Cause No. CC-14-01736-A

                                       ORDER
       As appellant has filed an unopposed motion to dismiss the appeal, we REINSTATE the

appeal which we abated for settlement purposes. The motion to dismiss will be disposed of

separately.


                                                  /s/   DAVID J. SCHENCK
                                                        JUSTICE